ORDER
Acting under the authority of Article V, Section 25(C), Constitution of 1974, and considering the recommendation of the Judiciary Commission of Louisiana that Judge John B. Whitaker be disqualified from exercising any judicial function, without loss of salary, during the pendency of disciplinary proceedings against him in this court,
IT IS ORDERED THAT:
The Honorable John B. Whitaker, Judge of the Tenth District Court for the Parish of Natchitoches, be and he is hereby disqualified from exercising any judicial function, without loss of salary, during the pendency of disciplinary proceedings against him in this Court.
WATSON, J., dissents from the order.